Citation Nr: 1425221	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to April 1962.  He died on October [redacted], 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, the appellant and her daughter testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a May 2013 decision, the Board adjudicated the appeal as to the issue listed on the title page of the instant document.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs and remanded the case to the Board for action consistent with the terms of the JMR.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's death, in October 2007, was not caused by a disability due to disease or injury incurred or aggravated during active service.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the JMR, the Parties agreed that the Board must provide consideration and discussion as to the correct law and regulatory provisions applicable to the issue of whether the appellant should be provided with a medical opinion as to her claim of entitlement to VA benefits for the cause of the Veteran's death.  

The Parties also agreed that the Board should provide additional appropriate consideration of the lay evidence in light of relevant case law.  

In the Merits section of the instant decision, the Board addresses the lay evidence of record in light of the relevant case law.  In the Due Process section of the instant decision, the Board takes into consideration and discusses, in light of correct law and regulatory provisions, the issue of whether the appellant should be provided with a medical opinion relevant to the issue before the Board.  

Merits

The law provides disability and indemnity compensation (DIC) to the spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002).  A service-connected disability is one due to injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

A Certificate of Death documents that the Veteran died on October [redacted], 2007.  It lists the immediate cause of death as cardiac arrest due to or as a consequence of anoxic brain injury.  There is no other cause of death listed.  

Essentially, the appellant contends that the cause of the Veteran's death was undiagnosed pericarditis, which, in turn, was caused by his service-connected tuberculosis; or, in the alternative, his death was caused by undiagnosed ischemic heart disease for which service connection is warranted based on exposure to herbicides during active service.  

During the February 2013 hearing, the appellant's representative noted that service connection had been established for tuberculosis and then asked the appellant to testify as to the problems that the Veteran had with tuberculosis.  The appellant testified that the Veteran went through a lot of colds and caught pneumonia from time to time.  She also testified that had chest pains and mucous or phlegm in his chest.  The Veteran's daughter testified that she remembered the Veteran as always short of breath.  

When asked if the Veteran had any treatment for his tuberculosis prior to his death, the appellant testified that she thought it was self-treatment "because it was like he was always hurting, right.  He was always thinking."  When asked if there was any treatment for tuberculosis or its residuals, the appellant testified that she did not know.   

Following a discussion of different treatment providers, the Veteran's daughter testified that one doctor told the Veteran that he had heart problems and then when he was being treated at Kaiser Permanente, he was told that he did not have a heart problem but two weeks later he died of a massive heart attack.  

The undersigned address this point at hearing in detail:  The appellant testified that the doctor that told him he had a heart condition was a walk-in-clinic where the trucking company sent their employees if anything happened to them.  She testified to the effect that she had sought information from there but without luck.  The appellant testified that she had been trying to obtain records from nine years earlier from the clinic that the trucking company used but was unsuccessful, making it absolutely clear that these records were not available and that any attempt the VA would make to obtain these records would be unsuccessful.

Service treatment records document diagnosis of and treatment for tuberculosis.  A report of medical examination from February 1962 documents normal clinical evaluations of his heart and his neurological system.  The records provide evidence against a finding that the Veteran had heart disease or that his anoxic brain injury was related to service.  This is because such conditions are not mentioned in the records and because he had normal relevant clinical evaluations shorty before separation from active service.  Those records show that he was to be transferred to a VA hospital.  

A final summary from a VA hospital, for the period from March to April 1962, documents treatment for pulmonary tuberculosis.  There is mention in the physical examination section of a systolic scratch but the only diagnosis at discharge was pulmonary tuberculosis.  This is evidence against a finding that his cardiac arrest and anoxic brain injury or any heart disease that he had at the time of his death was present during or at separation from active service (if he had any such condition at those times, it is reasonable to expect notation of such in this summary).  

Service connection for tuberculosis was granted in a June 1962 decision.  At that time the RO assigned a 100 percent rating from April to June 1962, a 50 percent rating from June 1964 to June 1968 and a 30 percent rating beginning in June 1968.  April and July 1962 VA Hospital summaries list a diagnosis of moderately advanced inactive pulmonary tuberculosis.  There is no mention of heart disease or brain defects or disease.  The claims file contains no later medical evidence or statements from the Veteran regarding tuberculosis or heart disease.  There is thus no documented evidence prior to his death that is favorable to a finding that his service-connected tuberculosis caused his death or that what led to his cardiac arrest and anoxic brain injury was related to his active service.  

Of record are treatment records from Kaiser Permanente from June 2000 to January 2007.  These records document treatment for several conditions including hypertension, a hydrocele, benign prostatic hypertrophy, and a June 2000 cerebral vascular accident related to hypertension.  There are no findings of heart disease.  There is no mention of tuberculosis in any of these records, including the report of a June 2000 chest x-ray with no abnormality noted.  

The Kaiser Permanent records are evidence against the appellant's claim because they tend to show that the Veteran had no residuals of tuberculosis and had no long standing heart disease and, indeed, had no heart disease that had manifested in the years preceding his death.  This the Board reasonably infers from the notations of other conditions and the inclusion of EKG printouts in the records and the June 2000 x-ray results.  If he had residuals of tuberculosis or had heart disease manifested between June 2000 and January 2007 it is reasonable to expect that there would be some mention of these conditions, either in a diagnosis section or in a history section, in those records (which are detailed).  This is because numerous other conditions are mentioned.  The absence of even a mention that he had heart disease or residuals of tuberculosis in such detailed records, that appear complete at least in pertinent part, tends to show that he did not have residuals of tuberculosis or have heart disease that had manifested during the time that the records were created.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed.Cir.2013) (noting the general common law evidentiary principle that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis omitted)).

Potomac Hospital records document that the Veteran was admitted on September 29, 2007 after being found comatose and unresponsive at his workplace.  The Veteran was noted to be in ventricular tachycardia and was defibrillated, intubated, and later placed on ventilator support.  A differential diagnosis at the time of admission of pulmonary embolism versus myocardial infarction was assessed.  Past medical history provided by the Veteran's family included hypertension, a previous CVA, and prostate surgery in 2005.  Cardiology, neurology, and pulmonary consults were obtained.  

There is no mention of tuberculosis in any of these records.  

The Veteran, unfortunately, died approximately two weeks later.  

The Potomac Hospital contain no indication that the Veteran's cardiac arrest and anoxic brain injury was related to heart disease of long duration or to tuberculosis.  Furthermore, the Board notes that chest X-ray, conducted when the Veteran was admitted to the hospital on September 29, 2007, showed that his lungs were clear and there was no evidence of acute cardiopulmonary disease.  There is no mention in the X-ray report that the Veteran exhibited any signs of active tuberculosis, providing more evidence against this claim.

The Potomac Hospital records, overall, are evidence against the appellant's claim.  They are probative in this regard for two reasons:  First, the medical professionals examined the Veteran at the time, with, apparent from the record, a strong motivation to determine from what conditions he suffered.  

Second, the medical history provided was from the Veteran's family, yet there is no mention of respiratory problems or tuberculosis, or heart disease of longstanding duration.  This is significant because the Veteran's family (which reasonably includes the appellant) did not report respiratory or prior cardiac problems but would have had a strong motivation to do so, if such existed, in order for the Veteran to receive the best care at that time.  

Additionally, the testimony provided during the Board hearing (that the Veteran always had shortness of breath) is inconsistent with the lack of such report at the critical time when he was hospitalized prior to his death.  This inconsistency tends to reduce the probative value of the testimony because it tends to show that the appellant and her daughter are not always accurate historians as to symptoms observed.   

If the Veteran's death was related to his service-connected tuberculosis or if he had heart disease manifested prior to his cardiac arrest, it follows that there would be some mention of such in these records where the physicians were necessarily concerned with his prior medical history and his family provided details as to his prior medical history.  Therefore, these records are evidence unfavorable to the appellant's claim.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed.Cir.2013).  

The appellant has submitted copies of numerous articles to support her claim.  The article evidence submitted by the appellant is speculative as to what facts are relevant to the questions in this case.  The speculative nature of the articles is such that they do not support a grant of the benefits sought.  The Board will provide several examples to support its conclusion.  

The "Tuberculosis:  Causes and symptoms" article includes statements, highlighted by the appellant, that "Although the lungs are the major site of damage caused by tuberculosis, many other organs and tissues in the body may be affected" and "all parts of the body can be infected by M. tuberculosis.  The "Tuberculosis (TB)" article downloaded from the Merck website provides that tuberculosis "can attack almost any organ in the body" and "activation of the bacteria . . . may not occur for a very long time."  That article also contains a section showing that tuberculosis can have a site infection of the abdominal cavity, bladder, bones, brain, pericardium, joints, kidneys, lymph nodes and reproductive organs.  The article "Tuberculosis" downloaded from Wikipedia, includes that "Tuberculosis most commonly attacks the lungs (as pulmonary TB) but can also affect the central nervous system, the lymphatic system, the circulatory system, the genitourinary system, bones, joints, and even the skin."  The Wikipedia article "Pericarditis" includes that causes for pericarditis include idiopathic, viral infection, especially the Coxsackie virus - the most common cause, and bacterial infection especially tuberculosis bacillus."  There are other articles she submitted that show that various conditions have multiple causes, including tuberculosis.  

In this regard, none of the evidence provides more than that it is possible that tuberculosis can cause various diseases and affect various organs.  As to the pericarditis, there is no evidence that the Veteran had pericarditis.  

The appellant has highlighted the article "Prostatitis, Tuberculous", from the Emedicine website.  She has also highlighted a portion of text from the Wikipedia article on tuberculosis that states that skeletal remains of prehistoric humans show tubercular decay.  

In her July 2008 notice of disagreement, the appellant contended that "even though, when treatment is given, the ailment leaves an underlying scar which later affects other body parts.  She stated that "[I]f it left evidence after someone had been dead over 4000 years, what affect do you think it has on people today?"  In her VA Form 9, she contended that her evidence shows "that TB when contracted goes dormant for years but still damages major organs silently."  

The examples just listed are representative of the information contained in and the nature of the articles.  The articles thus provide only that tuberculosis may be the cause of any number of medical conditions affecting various body systems or organs.  None of this article evidence provides more than that it is possible that tuberculosis can cause various diseases and affect various organs, nothing more. 

As to the pericarditis, there is no evidence that the Veteran had pericarditis.  In short, the articles submitted by the appellant provide no more than possibilities (at best) and only the most tenuous of an association to the facts of this case.  

In fact, it is important for the Appellant to understand that in many cases these articles stand as much as evidence against her claim in that they indicate that tuberculosis most commonly (i.e. - more likely than not - a more than 50% chance) affects the lungs as opposed to other organs, providing medical evidence against her central contention, making it, less likely than not (a less than 50% chance) that the service connected disability affected the organ at issue ("as opposed to other organs").

In any event, because the articles are so highly tenuously related to the facts of this case (with citations to skeletal remains of prehistoric humans) they do not tend to show that the Veteran's tuberculosis caused his death, with some highly probative evidence within the articles that provides evidence against this case. 

The appellant's opinions have been carefully considered by the Board in light of both the arguments themselves as well as the reliance on the articles for support.  However, the Board finds that the appellant's opinions are not competent evidence.  This is because the questions of whether his heart attack was due to tuberculosis or whether his tuberculosis otherwise caused his death via a lingering effect on a vital organ are questions not within the realm of knowledge of a layperson and the appellant has not shown that she has expertise in medicine.  The evidence, for example the appellant's interpretation of the article language regarding the presence of tubercular decay in prehistoric humans, tends to show that the appellant does not have expertise in medical matters.  There is no evidence to suggest that her daughter has such expertise.  

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, the Board does not categorically reject the diagnoses and nexus opinions offered by the appellant and her daughter.  Rather, it has examined the facts of this case and the question to which the appellant and her daughter have provided testimony and concludes that their testimony is not competent evidence and it is entitled to low probative value. 

It is well known that the cause of events such as cardiac arrests or brain injuries, where the cause is not obvious (such as immediately preceding traumatic injury) are the subject of research by medical professionals.  The articles that the appellant submitted provide support for this determination by the Board.  Those articles show that there are many different causes for pathology, tuberculosis only being one possible cause.  Whether the Veteran's tuberculosis caused pathology of his heart or was at all related to his anoxic brain injury is a complex question, not within the realm of knowledge of a non-expert (certainly not one that can be addressed from observation of one's senses).  As such, the Board finds that the layperson opinions in this regard are not competent evidence and not probative of any fact at issue.  

Similarly, the Appellant's diagnosis of pericarditis is not competent evidence because determining whether someone has pericarditis, as opposed to some other kind of heart condition, is not within the realm of knowledge of a layperson.  As to her conclusion that the Veteran had ischemic heart disease, the Board similarly finds that this is a complex condition not determinable by a layperson.  Here, the appellant highlighted "ischemic acute" in a September 2007 Potomac Hospital treatment record.  This is in a report of a renal failure and is in the context of ischemic acute tubular necrosis, not ischemic heart disease.  

This tends to add further support to the Board's conclusion that the appellant's knowledge is insufficient to accept her diagnosis or causation opinions as competent evidence.  

As to the testimony that a physician at a walk-in-clinic may have told the Veteran that he had heart disease, the Board finds that the testimony is too vague to be afforded more than the most minimal of probative weight.  

Importantly, that testimony also included that physicians at Kaiser Permanente determined that he did not have heart disease, which tends to undermine any finding that a physician at a walk-in clinic might have told the Veteran that he had heart disease at some time prior to his fatal heart attack.  

Of significantly more importance than whether the Veteran had been found to have heart disease before his cardiac arrest is that the evidence provides no indication that such heart disease was related to his active service.  It is within the realm of knowledge of a layperson that his cardiac arrest that caused his death involved some type of heart disease.  However, there is no evidence that he was told that he had heart disease at any time contemporaneous to when he was on active duty or in the first decades following his separation from active service.  The service treatment records and the VA records already discussed tend to show that he did not have heart disease during service or in the year after active service.  Thus, whether he had ischemic heart disease or pericarditis near the time of his death is of minimal importance in this case.  

The articles presented by the appellant are highly general and merely provide that tuberculosis can affect many different organs but usually affects the lungs, providing evidence against this claim. 

The appellant seeks to provide diagnoses, such as pericarditis, not provided by the physicians who treated the Veteran and then link such speculative diagnoses to his tuberculosis by those articles.  The articles provide no more than possibilities and only the most tenuous of an association to the facts of this case.  The articles therefore are not favorable to her claim.  They stand as much as evidence against her claim in that they indicate that tuberculosis most commonly affects the lungs as opposed to other organs.  Because the articles are so tenuously related to the facts of this case they do not tend to prove that the Veteran's tuberculosis caused his death.  

As to the testimony that the Veteran had residuals of tuberculosis, such as a lot of colds and occasional pneumonia, chest pains, and chest congestion, the Board finds that this is not evidence that the service connected tuberculosis caused his death.  In this regard, whether these symptoms were due to tuberculosis is not established by this testimony.  Additionally, the lack of mention of tuberculosis in the medical records from Potomac Hospital and Kaiser Permanente is found more probative than the appellant's and her daughter's testimony as to the cause of these symptoms because the medical records were generated by experts and the Board would expect to find mention of tuberculosis in those records if the Veteran had symptoms related to tuberculosis.  

As to the contention that service connection should be awarded based on in-service exposure to Agent Orange, the Board finds no evidence that the Veteran was exposed to an herbicide agent such as Agent Orange during his active service.  Nor would presumptive service connection, the theory of entitlement that the appellant has raised, be available if he did have ischemic heart disease.  This is because the evidence is against a finding that he served in a location that would entitle him to the benefit of the presumption.  His DD 214 shows that he had service that ended in April 1962 and had no foreign or sea service.  The presumption applies to those veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 and those veterans who served in units that operated in or near the Korean DMX between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307(a)(6) (2013).  As the Veteran had no foreign service the presumption is not available to provide for service connection for ischemic heart disease even if it had been shown that he had ischemic heart disease.  

For the reasons discussed above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's death was caused by disability due to disease or injury incurred during service.  As there was no injury or disease noted at entrance into service, the evidence is also against a finding that his death was caused by disability aggravated by service.  Therefore the appeal must be denied.  There is no reasonable doubt to be resolved as to his issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits § 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VA provided notice in a letter sent to the appellant in January 2008.  That notice was deficient in that it did not inform the appellant that the Veteran's only service-connected disability at the time of his death was tuberculosis.  However, this deficiency was not prejudicial to the appellant and therefore no corrective notice need be sent.  The error in notice is harmless because it is clear from the appellant's statements that she knew that service connection had been established for tuberculosis.  She has repeatedly referred to and argued that his service-connected tuberculosis caused his death.  VA therefore has no duty to provide additional notice of that which she has already demonstrated actual knowledge.  

The letter also did not inform the appellant how effective dates are established; but in light of the denial of her appeal, this deficiency is harmless error because no effective date will be assigned.  It is noted that the RO sent a letter in April 2012 that did provide such notice.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Associated with the claims file are records of June 2000 to January 2007 treatment of the Veteran through Kaiser Permanente as well as the records of treatment at Potomac Hospital following the cardiac event that caused his death.  The Veteran's death certificate is also of record.  The appellant testified as to the unavailability of any other relevant records, for example from a walk-in clinic.  

During the hearing, the appellant's representative asked her if the Veteran received any treatment for his tuberculosis.  She responded that it was self-treatment and that "he did go to the Veterans' doctors for a little while there."  The undersigned then referred to his involvement with VA shortly after service.  When the undersigned asked the appellant if there was more recent treatment she testified that "I don't really know everything I know that he did see Veterans' doctors in - - what year did I work at the Veterans, when I had the contract with the Veterans in the building."  She testified that it was in 2004.  She testified "[t]hat's when I remember him seeing the Veterans' doctors and we worked for the Veterans' cooperation.  We had a contract with the Veterans Administration, the Government.  I had a contract, cleaning contract."  When asked at what VA hospital the Veteran received treatment, the appellant replied that "[h]e didn't go to the VA Hospital.  He just went to the VA doctors."  When asked to identify the location of this treatment, the appellant testified that it was in Alexandria.  When asked where he was treated in the 10 years prior to his death, the appellant testified that he went to other doctors years ago when they were at Alexandria but that in the last ten years of his life his treatment was through Kaiser Permanente.  

The Board has considered whether it has a duty to remand the case to seek out possible VA treatment records but concludes that it does not.  In this regard, the Board addressed this very issue at hearing.  Here, the appellant's testimony is inconsistent (which is understandable as the appellant is attempting to recall events in the distant past):  She states that the Veteran saw VA doctors in 2004, but not at a VA hospital and then states that his treatment in the last 10 years of his life was through Kaiser Permanent.  The records from Kaiser Permanente make no mention of VA treatment but cover the period described.  Additionally, even if there were VA treatment records, the record shows that such are not relevant.  This is because, had the Veteran been treated for heart disease or tuberculosis by VA one would expect at least a mention that he had those conditions in the Kaiser Permanente or Potomac Hospital records and that the appellant would have mentioned such treatment earlier.  Also significant is that even if he had been treated at VA in 2004, such evidence would not tend to show that the cause of his death, which occurred in 2007, was due to tuberculosis or that his cardiac arrest or anoxic brain injury was related to his active service.  A remand for these records would (a) not succeed (as they do not appear to exist) and (b) do not provide a basis to grant the claim (even if they did exist).  For these reasons, the Board concludes that a remand to search for such records is not required.  

Furthermore, there is no mention of VA treatment records in the JMR.  Hence, the Board reasonably concludes that there is insufficient reason to find other than it has, i.e., that a remand is not required to search for any such records.  See Carter v. Shinseki, ---Vet. App. ----, 2014 WL 2050843, No. 12-0218 (May 20, 2014) ("We now hold that where an attorney-represented appellant enters into a joint motion for remand identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by it.").  The Board has reviewed the JMR and the claims file diligently, as well as the testimony of the appellant carefully:  A remand of this case will not provide a basis to grant this claim. 

VA's duty to assist includes obtaining an expert medical opinion in DIC cases, but it is not required to do so if there is no reasonably possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); DeLaRosa v. Peake, 151 F.3d 1319, 1322 (Fed. Cir. 2008).  In this case, VA did not obtain an expert medical opinion.  

VA has no duty to obtain an expert medical opinion in this case because there is no reasonable possibility that doing so would aid in substantiating the claim.  This is because such an opinion would necessarily be based on mere speculation and therefore not substantiate the claim.  The Kaiser Permanente records document that the Veteran had a CVA in 2000, without any mention of onset of what caused the CVA, that he had a hypertension that led to the stroke, but again only that he had a history of hypertension, with no mention of hypertension with onset during or related to his service which ended almost forty years earlier or manifesting at any time near his active service.  There is no documented evidence of heart disease or anoxic brain injury related to or manifesting within many years of separation from active service.  There is no mention of tuberculosis in any of the Kaiser Permanente or Potomac Hospital records, including the report of June 2000 and September 2007 chest x-rays.  Importantly, the Potomac Hospital records do not mention tuberculosis and those records include reports of pulmonary and cardiology consults.  Therefore, a favorable expert opinion based on the evidence of medical treatment of the Veteran could be no more than merely speculative and would not support a grant of the benefit sought.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The only other evidence are the articles that show that it is possible for tuberculosis to affect other organs including the heart and the appellant's and her daughter's testimony that the Veteran had shortness of breath.  Under the fact of this case, the inference that his tuberculosis caused his death would be speculative regardless of whether it was provided by a physician or a layperson.  We would be asking the expert to perform the unachievable.   

It is important to recognize that the 38 U.S.C.A. § 5103A(a) test for determining that additional assistance is not required, is whether there is no reasonable possibility that such assistance could substantiate the claim, not if there is no possibility that an opinion could substantiate the claim.  Here, the Board finds as fact that there is no reasonable possibility that an expert opinion could substantiate the claim and therefore VA has no duty to obtain an opinion.  

For the reasons just discussed, the Board concludes that VA has no duty to provide additional notice or assistance in this case.  

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


